DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The claims 1-13 are pending.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/26/2019. 4/24/20, 1/20/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 10 is directed “computer readable recording medium” where the Specification does not provide the metes and bounds relating to the “medium”.  The Specification at paragraph [0100] list examples of what the medium may include but does not explicitly define the medium to include only non-transitory medium.  And as such, the claim is being interpreted 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muddu et al (US Pub No 2017/0134415).

With respect to claim 1, Muddu teaches a method of detecting an abusing act of a user using an online service, the method comprising: 
a use act information collecting operation, executed by a processor, in which use act information is collected, including the kinds and an order of one or more use acts performed by a user (e.g., receiving event data representing a plurality of events on a computer network ¶ 0421 & Fig. 38. #3810; event data refers to machine data related to activity on a network with respect to an entity like a user ¶ 0147 and using timed data ¶ 0154 & 0424-0425); 
an image configuring operation, executed by the processor, in which the kinds of the one or more use acts performed by the user are arranged in a time order and an image is configured by setting the kinds (N kinds) of predetermined use acts to a first axis and setting the order of the use acts to a second axis (e.g., graphing the event data ¶ 0422 & 0424 and utilizing the type of events and ; and 
an abusing act detecting operation, executed by the processor, in which whether the use act of the user is an abusing act is detected by using the image (e.g., detecting a security threat by processing at least a portion of the composite relationship graph with a decision engine ¶ 0433 and machine learning model ¶ 0434-0435).

	With respect to claim 2, Muddu further teaches wherein in the image configuration operation, the image is configured by setting a time interval of a corresponding use act from a just previous use act to a third axis (e.g., GUI configurable to set time interval ¶ 0425 & 0439-0440 and Figs 40D & 41).

	With respect to claim 3, Muddu further teaches wherein in the image configuration operation, the image is configured by forming the time interval from the just previous use act with a color of the corresponding use act (e.g., activities occurs in the time period with start and end ¶ 0425 and GUI display settings ¶ 0440-0441).

	With respect to claim 4, Muddu further teaches wherein in the image configuration operation, abusing relevant information about the user is formed in a pattern and the pattern is added to the image (e.g., event trend @ Fig. 41 and anomalies trend @ Fig. 46B &47C).

	With respect to claim 5, Muddu further teaches wherein in the image configuration operation, the image is configured by forming a first pattern (N x 1 pattern) from the use act of the user, arranging the first patterns in a time order to form an image, and inserting a second pattern (N x 1 pattern) formed from abusing relevant information about the user between some or all of the plurality of first 

	With respect to claim 6, Muddu further teaches wherein in the image configuration operation, the image is configured by forming a third pattern (N x 2 pattern) by attaching a second pattern (N x 1 pattern) formed from the abusing relevant information to a first pattern (N x 1 pattern) formed from the use act and arranging the third patterns in the order of the use acts (e.g., user customizable GUI ¶ 0440-0441 and adding additional pattern and trend in a composite graph ¶ 0442).

	With respect to claim 7, Muddu further teaches wherein in the abusing act detecting operation, whether the use act of the user is the abusing act is detected by inputting the image to a pre- trained neural network (e.g., detecting abuse using machine learning model or analytics engine ¶ 0433).

	With respect to claim 8, Muddu further teaches wherein in the neural network, whether a predetermined abusing pattern is included in the image is determined and whether the use act of the user is the abusing use act is detected (e.g., identifying predetermined abusing pattern ¶ 0434-0435).

	With respect to claim 9, Muddu further teaches wherein the pre-trained neural network is a Convolution Neural Network (CNN) (e.g., machine learning model and analytics engine ¶ 0433-0434 & 0518-0519).



The limitations of claim 11 are substantially similar to claim 1 above, and therefore the claim is likewise rejected.

The limitations of claim 12 are substantially similar to claim 2 above, and therefore the claim is likewise rejected.

The limitations of claim 13 are substantially similar to claim 4 above, and therefore the claim is likewise rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, 
Dichiu et at. (US Pub No 2020/0186546) discloses a security system for monitoring user behavioral and detecting anomalous behavior using graphs, and 
Lem et al. (US Pub No 2019/0132344) discloses a system for detecting malicious entities and behavior in a time evolving network via graph framework.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU LE whose telephone number is (571)270-7217. The examiner can normally be reached M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL COLIN can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU LE/Primary Examiner, Art Unit 2493